Citation Nr: 1138899	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an unspecified disorder manifested by dizziness and vertigo.

2.  Entitlement to service connection for vascular and tension headaches.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from June 1959 to May 1960.

These matters initially came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded the above claims for further evidentiary development.  The case has been returned to the Board for disposition.

Correspondence received from the appellant during the course of this appeal reflects a claim for entitlement to service connection for hearing impairment.  This matter is has not been developed or adjudicated by the agency of original jurisdiction and is, therefore, REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  Dizziness and vertigo are not attributable to service.

2.  Headaches, vascular or tension, are not attributable to service.


CONCLUSIONS OF LAW

1.  A disability manifested by dizziness and vertigo was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Headaches, vascular or tension, were not incurred in or aggravated by service, and are not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Matters:  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In this case, in October 2007 and April 2008, the RO sent to the appellant a VCAA letter that essentially complied with statutory notice requirements.  In October 2007, VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  VA further notified him of how VA determines disability ratings and effective dates.  In April 2008, VA again notified the appellant of the same along with the requirements for establishing service connection on a secondary basis.  VA provided this notice prior to the initial adverse determination from which this appeal arises.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that VA has met its duty to notify.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with other pertinent medical records.  All these records have been associated with the claims file.  As such, the duty to assist has been discharged in this regard.  Although the appellant has argued that VA failed in its duty to assist, he has not identified any outstanding evidence, medical or otherwise, that is necessary to the adjudication of this claim.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations in June 2006.  The Board notes that there has been no allegation that the VA examinations were inadequate.  The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  Also, the examinations were conducted by medical professionals, and the associated reports reflect review of the prior medical record and the history of the present illnesses.  The examination included a description of the symptoms, demonstrated objective evaluation, and included a medical opinion supported by a rationale.  Therefore, the Board concludes that he was afforded adequate examinations in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, the reports of examination are adequate.

The appellant and his representative have not challenged the findings or opinions on examination reports.  However, to the extent that the appellant faults the report of examinations for "ignoring VA Progress Notes reporting appellant treatment for headaches dated between 1986 through 1991...," the Board finds that there is no requirement that a medical examiner address any particular piece of evidence.  The Board did not direct such in its prior remand and there is no requirement in VA law.  As such, the appellant's argument that VA failed in its duty to assist is without merit.  See Roberson v. Shinseki, 22 Vet. App. 358 (2009) (the appellant argued that the medical report was inadequate because the VA examiner failed to address certain medical records and failed to comply with Board remand orders, but the Court held that there was no requirement that a medical examiner provide a statement of reasons or bases that addresses any particular favorable medical record, and there was no record that the Board remand had directed such an order).

Consistent with VA's duty to assist obligations, VA provided the appellant the opportunity to have a hearing.  He declined this opportunity.

The Board is also satisfied there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met. 38 U.S.C.A. § 5103A.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

It is noted that the appellant has argued the presence of headaches as secondary to hypertension and enlarged heart.  However, as the appellant has no service connected disability, service connection on a secondary basis under 38 C.F.R. § 3.310 is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim in this regard.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Also, although the appellant reports having headaches secondary to hypertension/enlarged heart, he is not service connected for any disability at this time.  In fact, his claim for service connection for hypertension and enlarged heart was denied by the Board in April 2010.  Therefore, service connection on the basis of 38 C.F.R. § 3.310 (a), secondary service connection is not warranted for either headaches or dizziness and vertigo as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
Certain disease, such as organic diseases of the nervous system, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness")

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows: "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id. Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

A.  Factual Background

Service treatment records reflect normal clinical evaluation on service enlistment examination in June 1959, except for pes planus of the feet and a left leg scar.  The appellant denied headache and dizziness on the medical history portion of that examination.  An October 1959 note reflects that the appellant fell while walking.  There was no report of dizziness.  A December 15, 1959, note reflects complaints of headache and dizziness for past 2-3 hours.  His temperature reading was 102.6 degrees.  The appellant was referred to the dispensary.  Another entry dated the same reflect complaints of fever, chills, and headache.  The assessment was pustular tonsillitis.  His temperature reading was 102.4 degrees.  A January 1960 note reflects headache.  Report of separation examination dated April 1960 reflects normal clinical evaluation.  The appellant reported frequent or severe headache on the medical history portion of that examination.  He denied dizziness or fainting spells.

In March 1979, VA received VA Form 21-526, Veteran's Application for Compensation or Pension.  He claimed disabilities of the left knee and head.  He did not report having headache or vertigo/dizziness.

The appellant underwent VA examination in May 1979.  He reported a head and left knee injury in service.  The impression was left knee injury by history, intermittently symptomatic; left skull injury by history without residuals; multiple somatic complaints with psychophysiological musculoskeletal reaction, in the examiner's opinion; mild cervical spondylosis; and herniated nucleus pulposus 
VA radiographic report dated May 1979 reflects that "The patient does have evidence for frontal and left maxillary sinusitis."  The impression was possible old skull fracture.  There were no complaints for headache or dizziness/vertigo.

Private hospital reports dated November 1985 and October 1987 reflect no complaints for headache or dizziness/vertigo when otherwise reporting a past medical history.

In August 1988, VA received VA Form 21-526.  The appellant again reported that he sustained head and knee injuries in service.

A July 1988 private medical report shows a medical history for hypertension.  There were no complaints for headache or dizziness/vertigo.

Private treatment notes dated August 1984 to October 1988 reflect an isolated complaint of headache in October 1988.  It was noted that he was going to school and had fallen the previous week after losing consciousness.  It was further noted that he took VA provided Propranolol.  Objectively, neurological examination was normal.  The assessment was recurrent headaches with episode of syncope last week.  He was referred to VA for evaluation.

In February 1994, the appellant reported having head and neck problems related to his old head injury in service.

VA treatment records dated 1994-1996 reflect treatment for hypertension and cervical spine disorder.  A June 1994 VA treatment record shows that the appellant was seen for sore throat, ringing ears, constant headache, and neck pain.  Diagnoses included recurrent myalgia/arthralgias of the neck, dyspepsia, and hypertension.  An August 1995 note shows that he had previously been seen for headache.  VA hospital record for the period March to April 1996 reflects that the appellant was admitted for cervical myelopathy.

The appellant filed a claim for service connection for bilateral knee disability with VA in October 2000.

VA treatment records dated 2000 show urological and genitourinary complaints along with joint and stomach disorders.  These records include a past medical history from the appellant.  There were no complaints or history for headache or dizziness/vertigo.

In October 2007, the appellant requested VA compensation for various disabilities to include vertigo-a dizziness sensation-and headaches-tension and vascular.  At this time, the appellant cited to statutory, regulatory, and case law in support of his claim, and he repeated the information located in his service treatment records.  He noted that his enlistment history did not include headaches.

In November 2007, the appellant noted his diagnoses for headaches in 1986, 1988, and 1989.  In April 2008, the appellant argued that he had frequent severe headaches secondary to hypertension/enlarged heart.  In October 2008, he argued that he incurred headaches in 1960 during service.  He also reported under a heading of "Impaired Hearing" having vertigo and dizziness in service and that this was supported by report of separation examination.

In June 2010, a VA neurological examination was conducted.  The examiner noted that the appellant sustained a laceration of the scalp in 1959, with no loss of consciousness, and he was hospitalized for cervical spondylosis and disc protrusion in March 1979.  The examiner further noted that there was no mention of headaches on rating examination in May 1979.  The appellant reported having headaches every day for the past 30 years.  Clinical findings are recorded in the report of examination.  The diagnosis was tension headaches not migrainous.  The examiner stated as follows:

There is not enough evidence in the service medical records to indicate that his current headaches are related to the military.  His headaches are more likely than not related to his severe cervical myelopathy and status post laminectomy C4 through C7.  Primary reason is because when he gets a severe headache it occurs when he laughs, lies down, coughs or bends over.  So his headaches and dizziness is less likely than not related to military.

Report of VA otolaryngology examination date June 2010 reflects, by history, a 30-40 year history of progressive dizziness and unsteadiness.  The complained of chronic headache, earache, and ringing in the ears.  The diagnosis was history of dizziness and unsteadiness.  The examiner commented as follows:

The veteran described a long history of dizziness and unsteadiness.  He is currently mobile only in a wheelchair.  He said that he had had progressive problems with dizziness and unsteadiness for many years.  However, from my review of the claims folder, I can find no evidence whatsoever that any symptoms related to chronic dizziness and/or vertigo might have been incurred while on active duty.  The veteran was treated for a scalp laceration on [redacted].  There was no follow-up to indicate any sequelae following that incident.  On [redacted], he was seen in sick call with a history of headache and dizziness for two to three hours and an elevated temperature of 102.6 degrees.  This would indicate some type of acute infection, likely viral in etiology.  Subsequent to that specific entry, there was no follow-up to indicate that his complaints of headache and dizziness recorded on that one occasion might have been chronic in nature.

The examiner opined that the evidence available "strongly indicates that his current problems with dizziness and unsteadiness were not incurred while on active duty.  It is therefore my opinion that it is less likely than not that the veteran's current complaints of dizziness and unsteadiness might be related to military service," including any in-service incident.  The examiner noted that the appellant has multiple medical problems and that the most likely etiology seemed to be vascular.

B.  Analysis

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Having carefully reviewed all the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches, tension or vascular.  A chronic headache disorder was not shown in service, and there is no evidence of continuity of headache symptoms following service discharge.  Likewise, a disorder manifested by dizziness/vertigo was not shown in service, and dizziness/vertigo was not shown in service.  The first documented headache and dizziness complaints are more than 25 years after service discharge, and neither headaches nor dizziness/vertigo were shown to be related to service.

The Board accepts that the appellant is competent to report symptoms, treatment and injuries.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the appellant asserts that he had a chronic condition in service and/or that he has had continuity of symptoms since service.

The appellant asserts that a chronic headache condition was shown in service.  The Board finds otherwise as the record shows that the appellant had only one documented episode of headache in service and this episode was associated with an acute infection.  Although the appellant reported a history of headaches on his service separation examination, there was a normal clinical evaluation.  The medical evidence does not show chronic headaches in service.

To the extent that the appellant argues that he has chronic headaches or dizziness/vertigo dating from service, or continuity of symptomatology, the Board finds that he is not credible.  He is not credible because the record reflects no documented complaints of headache or dizziness/vertigo in the years subsequent to service, to include on VA examination in 1979 and during private medical care.  Also, the record shows that the appellant filed claims for VA compensation in March 1979, August 1988, and October 2000.  However, he did not report having headaches on these applications.  Furthermore, report of VA otolaryngology examination dated June 2010 reflects that there is no indication that the appellant had a chronic headache or dizziness disorder in service.

Service separation examination showed normal clinical evaluation and there were no complaints or findings for headache or dizziness/vertigo on VA examination in May 1979.  The Board is faced with more than a mere silent record.  Buchanan supra. (the Board may consider the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997)(in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  Although the appellant suggests that he has had continuous symptoms since service, such remote report is inconsistent with the normal separation examination.  It is further inconsistent with his failure to report such problems on his VA compensation claims in 1979, 1988, and 2000.  In this regard, the Board finds that the appellant's silence when otherwise affirmatively speaking warrants the conclusion that his reports of continuity of symptomatology are not credible.

The Board has considered the appellant's history of headaches on the medical history portion of his service separation examination dated April 1960.  However, the Board finds more persuasive the contemporaneous medical evaluation, which was normal.  This coupled with the more than 25 years of silence regarding the presence headaches when otherwise seeking medical care or applying for VA compensation benefits, weighs against the claim.

Lastly, the medical evidence of records does not attribute headaches or dizziness/vertigo to service.  Report of VA neurological examination dated June 2010 reflects that headaches are more likely than not related to the appellant's severe cervical myelopathy and status post laminectomy.  The Board notes that the neck disability is not service connected.  Likewise, report of VA otolaryngology examination dated June 2010 reflects that there was no indication in the service treatment records of more than acute episode of dizziness associated with acute infection, noting the absence of follow-up entries for either headache or dizziness.

The Board assigns greater probative value to the VA medical opinions than to the unsubstantiated medical opinions proffered by the appellant.  The Board finds that VA medical opinions are more probative as they were prepared by skilled, neutral, medical professionals after obtaining a history from the appellant, reviewing the claims folder, and conducting a clinical evaluation.  Furthermore, the opinions are probative in this matter because they are supported by a medical rationale.

Accordingly, the claims are denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Allegations of CUE

To the extent the appellant asserts that either the RO or the Board committed clear and unmistakable error (CUE), the Board finds that he has not presented a valid claim for such.  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Here, the moving party has not identified either an RO or Board decision, or any aspect thereof, that may be subject to revision on the basis of CUE.  The Board notes that the RO had previously advised the appellant of the requirements for establishing a claim based on CUE in its October 2008 Statement of the Case.


ORDER

Service connection for an unspecified disorder manifested by dizziness and vertigo is denied.

Service connection for headaches is denied.




____________________________________________
J. HAGER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


